OPINION
{¶ 1} Defendant-Appellant Bailey appeals his conviction of one count of Aggravated Robbery with a Deadly Weapon, pursuant to Ohio Revised Code _2911.01(A)(1), a felony of *Page 2 
the first degree, with a gun specification, pursuant to Ohio Revised Code _2941.145. On November 7, 2002, Bailey pled guilty to Aggravated Robbery with a gun specification. On January 18, 2005, Bailey was sentenced to five years on the Aggravated Robbery and three years on the gun specification. These sentences were to be served consecutively. Bailey filed a timely notice of appeal with this Court, and on March 10, 2006, this Court reversed and remanded the Trial Court's decision for resentencing pursuant to State v. Foster, 109 Ohio St.3d 1 (Ohio 2006). On March 30, 2006, the Trial Court conducted a resentencing hearing. The resentencing was within the statutory sentencing guidelines, and Bailey was given the same sentence as he had received previously.
 {¶ 2} Bailey's appellate counsel has filed a brief pursuant toAnders v. California ( 1967), 386 U.S. 738, 87 S. Ct. 1396, 18 L.ED.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed December 12, 2006, we advised Bailey that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Bailey has not filed his own pro se brief.
 {¶ 3} Pursuant to Anders, supra, we have independently reviewed the record, and found that the trial court complied with the constitutional parts of the sentencing guidelines, Ohio Revised Code _2929.14, in resentencing. Post Foster, Trial Courts have full discretion to impose a sentence within the statutory range and are no longer required to make findings or give their reasons for imposing more than the minimum sentences.
 {¶ 4} We agree with Bailey's appellate counsel that no meritorious issues are present in this appeal.
  Judgment affirmed. *Page 3
  FAIN, J. and GRADY, J., concur. *Page 1